DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), which was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 July 2021 has been entered.
Claims 1, 9, and 12 were amended.
Claims 6, 7, 11, 19, 21, and 27-30 were cancelled.
Claims 1-20 are pending in this Office Action.


Response to Amendment
The rejection is respectfully maintained as set forth in the last Office Action mailed on 14 June 2021. Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive and the old rejection maintained. 


Response to Arguments
Applicant’s arguments filed 28 July 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicant Argue: the method for controlling devices to present content according to claim 1 of the present application is applied in a smart home system, while Yang relates to computer interfaces and more specifically to techniques for permitting a user to transition from use of one device to another (see Yang, col. 3, lines 35-38) and at the same time Yang discloses that “Two compatible devices may decide to permit or deny the use of continuity functionalities based on (at least in part) whether the devices are associated with the same user ID. In this way, privacy between devices owned by different (but physically proximate) users can be maintained, meaning that continuity between different users' devices can be prevented (or permitted) as desired” (see Yang, col. 48, lines 28-42), that is, the devices transitioned by the user in Yang must be compatible firstly, and then they must associated with the same user ID if the use of continuity functionalities are permitted.

In Response: The examiner respectfully submits that Yang teaches an exemplary multifunction device that includes a home control device (see Yang, Fig. 3; col. 25, lines 1-8). There does not appear to be any specific definition of “smart home system” in the Specification that further distinguishes it from the home control device described in Yang. Therefore, Yang can be shown to encompass similar functionality to the claimed “smart home system.” This renders the rejection proper, and thus the rejection stands.


Applicant Argue: Claim 1 of the present application recites: determining a content presentation form supported by a current presentation device based on its own presentation capability, among various content presentation forms including video playing and audio playing, that is, the current presentation device recited in claim 1 of the present application is not necessary to be compatible with the previous


In Response: The examiner respectfully submits that Yang teaches the current presentation device (tablet computer 512) has its own presentation capability (tablet computer 512 has a larger screen and is better suited for the task [of looking up the requested web site URL] – see Yang, Fig. 5B, element 512; col. 32, line 67 – col. 33, line 5) and the previous presentation device (cellular phone 504) has its own presentation capability (cellular phone 504 has a relatively small display screen, looking up the requested web site URL on the cellular phone 504 – see Yang, Fig. 5B, element 504; col. 32, lines 65-67). This shows that each presentation device has its own presentation capability. Additionally, there is nothing in the existing claim language that specifically precludes the use of the compatibility feature discussed in Yang.
Therefore, this renders the rejection proper, and thus the rejection stands.


Applicant Argue: Claim 1 of the present application recites: to implement continuous presentation of the content in different presentation forms, while Yang discloses that “Further, upon launching the corresponding web browsing application, tablet computer 512 displays the portion of web-page 520 that is displayed on cellular phone 504. Thus, user 502 may continue reading from where he left off.” (see Yang, col. 34, lines 63-67), that is, in Yang, the presentation form of content to be transitioned from one device such as cellular phone 504 to another device such as tablet computer 572 is the same.

In Response: The examiner respectfully submits that Yang teaches a laptop 599 playing a song using a music management application 604. A user with a cell phone 504 can invokes continuity functionality that either (i) launches a music application 606 to play the same song, or (ii) launches a remote control for controlling the music application 604 that is active on laptop 599 (see Yang, Fig. 6B; col. 42, lines 28-38). In light of the §112(b) rejections regarding this limitation below, and for the purposes of this Office Action, this dual functionality present on a single device that interacts with audio is functionally equivalent to “implement[ing] continuous presentation of the content in different presentation forms” as best as the examiner understands at this time.
This renders the rejection proper, and thus the rejection stands.


Applicant Argue: Claim 1 of the present application recites: establishing a list of the content presentation forms corresponding to the application scenarios, as described in paragraphs 51-53 of the description of the present application, “for example, the presentation device is a speaker with display screen, the content presentation forms that the speaker with display screen can support include playing long and short videos, playing long and short voices, and displaying long and short text prompts, while Yang discloses that “applications 136 may include the following modules (or sets of instructions), or a subset or superset thereof: Contacts module 137 (sometimes called an address book or contact list); Telephone module 138; Video Conference module 139; E-mail client module 140; Instant messaging (IM) module 141; Workout support module 142; Camera module 143 for still and/or video images; Image management module 144; Video player module; Music player module; Browser module 147; Calendar module 148; Widget modules 149, which may include one or more of: weather widget 149-1, stocks widget 149-2, calculator widget 149-3, alarm clock widget 149-4, dictionary widget 149-5, and other widgets obtained by the user, as well as user-created widgets 149-6; Widget creator module 150 for 

In Response: The examiner respectfully submits that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes references to paragraphs 51-53 of the Specification, recites a citation of Yang, and concludes with “it is clear that what Yang disclosed are modules of applications 136 or subset or superset of the applications, and they are different from the content presentation forms corresponding to the application scenarios as recited in claim 1 of the present application.” 
Additionally, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presentation device is a speaker with display screen, the content presentation forms that the speaker with display screen can support include playing long and short videos, playing long and short voices, and displaying long and short text prompts) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		The claim discloses determining a singular content presentation form from multiple available content presentation forms. Then the content to be presented is provided to that determined presentation form. It is unclear how the phrase “to implement continuous presentation of the content in different presentation forms” fits in with the previous two limitations. If a single form is selected and then used for presentation of the content, it is not understood how the content is subsequently presented in multiple and different presentation forms.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		The claim discloses receiving and presenting content (singular) with its own supported presentation form (singular). It is unclear how the phrase “to implement continuous presentation of the content in different presentation forms” fits in with the previous limitation. If a single form is selected and then used for presentation of the content, it is not understood how the content is subsequently presented in multiple and different presentation forms.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		The claim discloses determining a singular content presentation form from multiple available content presentation forms. Then the content to be presented is provided to that determined presentation form. It is unclear how the phrase “to implement continuous presentation of the content in different presentation forms” fits in with the previous two limitations. If a single form is selected and then used for presentation of the content, it is not understood how the content is subsequently presented in multiple and different presentation forms.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. 10,866,731).

With respect to claim 1, Yang teaches a method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: determining content (Yang, col. 32, lines 61-63) to be presented, based on changes in user application scenarios (Yang, col. 35, lines 38-49) and usage status (Yang, col. 33, lines 15-25 and col. 42, lines 48-63), in response to a content request event occurring (Yang, Figs. 5M-5N; col. 40, lines 6-29); determining a content presentation form (Yang, col. 33, lines 15-49) supported by a current presentation device (Yang, Fig. 5B, elements 504; col. 32, line 65 – col. 33, line 5) based on its own presentation capability (Yang, Fig. 6A, elements 504 and 602; col. 42, lines 7-9), among various content presentation forms including video playing (Yang, Fig. 5B, element 504; col. 43, lines 11-

With respect to claim 2, Yang teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) further comprising: determining at least one content presentation form (Yang, col. 33, lines 15-49) corresponding to an application scenario (Yang, col. 35, lines 38-49) based on the application scenario in which the user is currently located (Yang, Fig. 17B; col. 40, lines 46-43); and performing at least one of: generating presentation content (Yang, col. 43, lines 8-17) corresponding respectively to the at least one content presentation form (Yang, col. 33, lines 15-49); sending content to be presented to an edge-side device and generating presentation content corresponding respectively to the at least one content presentation form by the edge-side device; and generating presentation content corresponding respectively to the at least one content presentation form and sending the generated 

With respect to claim 3, Yang teaches the invention described in claim 2, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the providing corresponding presentation content (Yang, col. 32, lines 61-65 and col. 43, lines 8-17) to the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) in accordance with a determined presentation form (Yang, col. 33, lines 15-49) comprise: determining presentation content (Yang, col. 42, lines 49-63) corresponding to a content presentation form (Yang, col. 33, lines 15-49) supported by the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) from the generated presentation content (Yang, col. 43, lines 8-17) corresponding respectively to at least one content presentation form (Yang, col. 33, lines 15-49); and providing the determined presentation content (Yang, col. 42, lines 49-63) to the presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13).

With respect to claim 4, Yang teaches the invention described in claim 2, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein there are included at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) responsive to content requests (Yang, Figs. 5M-5N; col. 40, lines 6-29), and the determining content presentation form (Yang, col. 33, lines 15-49) supported by presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) comprises: determining presentation forms which are set in advance and corresponding respectively to when (Yang, col. 33, lines 15-49) the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) cooperate (Yang, col. 42, lines 49-63) to present (Yang, col. 33, lines 

With respect to claim 5, Yang teaches the invention described in claim 4, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the method further comprises: providing respectively presentation timing control instructions (Yang, col. 42, lines 49-63) to the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13), to make the at least two presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) implement synchronous presentation of (Yang, col. 42, lines 49-63) presentation content in different presentation forms (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49).

With respect to claim 6, Yang teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein in response to that a user mobile switching event occurs (Yang, 

With respect to claim 7, Yang teaches the invention described in claim 6, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein for a case that mobile switching is an application scenario switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49), before providing the presentation content (Yang, col. 32, lines 61-63) to the presentation device after switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49), the method further comprises: determining at least one content presentation form corresponding to the application scenario after switching, based on application scenario after user switching (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49); and performing at least one of: generating presentation content (Yang, col. 43, lines 8-17) 

With respect to claim 8, Yang teaches the invention described in claim 1, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) wherein the determining a content presentation form (Yang, col. 33, lines 15-49) supported by a presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) comprises: determining a priority of each content presentation form supported by the presentation device (Yang, Fig. 5H, elements 540, 542, 544; col. 36, line 34 – col. 37, line 6); and determining a content presentation form with the highest priority as a content presentation form supported by the presentation device (Yang, Fig. 5H, element 540; col. 36, lines 50-61).

With respect to claim 9, Yang teaches a method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: reporting content to be presented to (Yang, col. 34, lines 47-53) a cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3), in response to a content request event occurring (Yang, Figs. 5M-5N; col. 40, lines 6-29); and receiving and presenting presentation content (Yang, col. 34, lines 47-53) with its own supported presentation form sent by (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 49) the cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3), to implement continuous presentation of the content in different presentation forms (Yang, Fig. 6B; col. 42, 

With respect to claim 10, Yang teaches the invention described in claim 9, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) further comprising: receiving a timing control instruction sent by (Yang, col. 34, line 63 – col. 35, line 3) the cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3); and presenting synchronously presentation content in accordance with timing controlled by the timing control instruction (Yang, col. 34, line 44 – col. 35, line 3).

With respect to claim 11, Yang teaches the invention described in claim 9, including the method for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 34, lines 47-53) further comprising: receiving presentation successive point information sent by (Yang, col. 34, line 63 – col. 35, line 3) the cloud (Yang, Fig. 5E; col. 34, line 44 – col. 35, line 3); and presenting the presentation content from the presentation successive point (Yang, col. 34, line 44 – col. 35, line 3).

With respect to claim 12, Yang teaches an apparatus for controlling devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) to present content (Yang, col. 32, lines 61-63) in a smart home system (Yang, Fig. 3; col. 25, lines 1-8), comprising: memory storing processor-executable instructions; a processor configured to: determine content (Yang, col. 32, lines 61-63) to be presented, based on changes in user application scenarios (Yang, col. 35, lines 38-49) and usage status (Yang, col. 33, lines 15-25 and col. 42, lines 48-63), in response to a content request event occurring (Yang, Figs. 5M-5N; col. 40, lines 6-29); and determine a content presentation form (Yang, col. 33, lines 15-49) supported by a current presentation device (Yang, Fig. 5B, elements 504; col. 32, line 65 – col. 33, line 5) based on its own presentation capability (Yang, Fig. 6A, elements 504 and 602; col. 42, lines 7-9), among various content presentation forms including video playing (Yang, Fig. 5B, element 504; col. 43, lines 11-14) and audio playing (Yang, Fig. 6B, elements 504 and 606; col. 42, lines 24-33); and provide corresponding presentation content (Yang, col. 32, lines 61-65 and col. 43, lines 8-17) to the current presentation device (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) in accordance with a determined presentation form (Yang, col. 33, lines 15-49) to implement continuous presentation of the content in different presentation forms (Yang, Fig. 6B; col. 42, lines 28-38); wherein the processor is further configured to: set in advance (Yang, col. 48, lines 28-42), based on various application scenarios (Yang, col. 35, lines 38-49) where users are located (Yang, col. 40, lines 42-46), at least one of content presentation forms (Yang, col. 43, lines 8-17) corresponding to the application scenarios (Yang, col. 35, lines 38-49), and establish a list of the content presentation forms (Yang, col. 13, line 56 – col. 14, line 24) corresponding to the application scenarios (Yang, col. 35, lines 38-49); and determine in advance (Yang, col. 44, lines 1-52) the presentation content (Yang, col. 43, lines 8-17) based on the list of content presentation forms (Yang, col. 13, line 56 – col. 14, line 24), and providing the determined presentation content (Yang, col. 43, lines 8-17) to the presentation device directly (Yang, col. 43, lines 8-17). 

Claims 13-18 do not teach or define any new limitations above claims 2-7 and therefore are rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and further in view of Yu (U.S. 2019/0122121).

With respect to claim 19, Yang teaches the invention described in claim 1, including a plurality of presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) including the presentation device, wherein: presentation contents (Yang, col. 32, lines 61-63) are determined in advance according to content presentation forms (Yang, col. 33, lines 25-49) supported by the plurality of presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13); and the 
Yang does not explicitly teach an Artificial Intelligence Internet of Things (AIoT) system. 
However, Yu teaches an Artificial Intelligence Internet of Things (AIoT) system (Yu, page 5, paragraph 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Yu in order to enable the use of an Artificial Intelligence Internet of Things (AIoT) system. One would be motivated to do so in order to enable a user-side device electrically connected to the internet network to independently learn, judge and actively interact with the user, and learn the preferences of the user (Yu, page 1, paragraph 21).	
	
With respect to claim 20, the combination of Yang and Yu teaches the invention described in claim 19, including the AloT system (Yu, page 5, paragraph 64) wherein: the plurality of presentation devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13) include at least one of a smart speaker, a smart watch, a smart bracelet (Yang, Fig. 17B, element 1704; col. 40, lines 32-46 and col. 27, line 40 – col. 28, line 3), a mobile phone (Yang, Fig. 5C, element 504; col. 33, lines 20-25), an in-vehicle navigation device, a television (Yang, Fig. 6C; col. 43, lines 24-25); the plurality of presentation devices are configured to be connected to at least one of a Wi-Fi network and a mobile network (Yang, col. 48, lines 1-13); the system is configured to: determine user application scenarios (Yang, col. 35, lines 38-49) based on positions of the user (Yang, Fig. 17B; col. 40, lines 46-43); determine transition points in the presentation contents (Yang, col. 42, lines 49-63) when the presentation contents (Yang, col. 43, lines 8-17) are continuously presented (Yang, col. 42, lines 49-63) during switching among devices (Yang, Fig. 5B, elements 504 and 512; col. 32, line 65 – col. 33, line 13), networks (Yang, col. 10, line 46 – col. 11, line 9), and application scenarios (Yang, col. 35, lines 38-49); automatically switch (Yang, col. 33, lines 15-49) 
The combination of references is made under the same rationale as claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

September 28, 2021